
	
		I
		112th CONGRESS
		2d Session
		H. R. 5814
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish
		  standards for the publication of the poll tapes used in elections for Federal
		  office, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Poll Tape Transparency Act of
			 2012.
		2.Requiring States
			 to Meet Standards For Publication of Poll Tapes
			(a)In
			 GeneralSection 301(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the
			 end the following new paragraph:
				
					(7)Requirements for
				publication of poll tapes
						(A)RequirementsEach
				State shall meet the following requirements:
							(i)Upon the closing of the polls at each
				polling place, the appropriate election official, under the observation of the
				certified tabulation observers admitted to the polling place under subparagraph
				(E) (if any), shall announce the vote orally, post a copy of the poll tape
				reflecting the totals from each voting machine upon which votes were cast in
				the election at the polling place, and prepare and post a statement of the
				total number of individuals who appeared at the polling place to cast ballots,
				determined by reference to the number of signatures in a sign-in book or other
				similar independent count. Such officials shall ensure that each of the
				certified tabulation observers admitted to the polling place has full access to
				observe the process by which the poll tapes and statement are produced and a
				reasonable period of time to review the poll tapes and statement before the
				polling place is closed, and (if feasible) shall provide such observers with
				identical duplicate copies of the poll tapes and statement.
							(ii)As soon as practicable, but in no event
				later than noon of the day following the date of the election, the appropriate
				election official shall display (at a prominent location accessible to the
				public during regular business hours and in or within reasonable proximity to
				the polling place) a copy of each poll tape and statement prepared under clause
				(i), and the information shall be displayed on the official public websites of
				the applicable local election official and chief State election official,
				together with the name of the designated voting official who entered the
				information and the date and time the information was entered.
							(iii)Each website on which information is posted
				under clause (ii) shall include information on the procedures by which
				discrepancies shall be reported to election officials. If any discrepancy
				exists between the posted information and the relevant poll tape or statement,
				the appropriate election official shall display information on the discrepancy
				on the website on which the information is posted under clause (ii) not later
				than 24 hours after the official is made aware of the discrepancy, and shall
				maintain the information on the discrepancy and its resolution (if applicable)
				on such website during the entire period for which results of the election are
				typically maintained on such website.
							(iv)The appropriate election official shall
				preserve archived copies of the poll tapes and statements prepared under clause
				(i) and reports of discrepancies filed by certified tabulation observers for
				the period of time during which records and papers are required to be retained
				and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C.
				1974 et seq.) or for the same duration for which archived copies of other
				records of the election are required to be preserved under applicable State
				law, whichever is longer.
							(B)Treatment of
				ballots cast at early voting sites
							(i)ApplicationThe
				requirements of this subparagraph shall apply with respect to poll tapes and
				statements of the number of voters who voted in person at designated sites
				prior to the date of the election.
							(ii)Daily count of
				votersAt the close of business on each day on which ballots
				described in clause (i) may be cast prior to the date of the election, the
				appropriate election official at each such site shall—
								(I)under the observation of certified
				tabulation observers admitted to the site under subparagraph (E) (if any),
				prepare and post a statement of the total number of individuals who appeared at
				the site to cast ballots, determined by reference to the number of signatures
				in a sign-in book or other similar independent count, and the total number of
				ballots cast (excluding information on the votes received by individual
				candidates), and shall ensure that each of the certified tabulation observers
				admitted to the site has full access to observe the process by which the
				statement is produced and a reasonable period of time to review the statement
				before the site is closed; and
								(II)display at the site during regular business
				hours for the duration of the early voting period a paper copy of the statement
				prepared under subclause (I).
								(iii)Application of
				general requirements for poll tapes and statementsUpon
				the closing of the polls on the date of the election, the appropriate election
				official at each designated site described in this subparagraph shall meet the
				requirements of subparagraph (A) (including requirements relating to the role
				of certified tabulation observers) in the same manner as an election official
				at a polling place.
							(C)Treatment of
				absentee ballots
							(i)Daily count of
				ballots mailed and receivedAt the close of each business day on
				which a State mails or accepts absentee ballots cast in an election for Federal
				office prior to the date of the election, the appropriate election official
				shall—
								(I)under the observation of certified
				tabulation observers admitted under subparagraph (E) to the site at which the
				ballots are mailed and received (if any), prepare and post a statement of the
				total number of absentee ballots mailed and received by the official during
				that day and a separate count of the number of absentee ballots received but
				rejected (separated into categories of the reasons for rejection), and ensure
				that each of the certified tabulation observers admitted to the site has full
				access to observe the process by which the statement is produced and a
				reasonable period of time to review the statement before the site is closed;
				and
								(II)display at the site during regular business
				hours for the duration of the period during which absentee ballots are
				processed a paper copy of the statement prepared under subclause (I).
								(ii)Application of
				general requirements for poll tapes and statementsAt
				the close of business on the last day on which absentee ballots are counted
				prior to the certification of the election, the appropriate election official
				at the site at which absentee ballots are received and counted shall meet the
				requirements of subparagraph (A) (including requirements relating to the role
				of certified tabulation observers) in the same manner as an election official
				at a polling place.
							(D)Daily count of
				provisional ballotsAt the close of business on the day on which
				the appropriate election official determines whether or not provisional ballots
				cast in an election for Federal office will be counted as votes in the election
				(as described in section 302(a)(4)), the official shall—
							(i)under the observation of certified
				tabulation observers admitted under subparagraph (E) to the site at which the
				determination is made (if any), prepare and post a statement of the number of
				such ballots for which a determination was made, the number of ballots counted,
				and the number of ballots rejected (separated into categories of the reason for
				the rejection), and ensure that each of the certified tabulation observers
				admitted to the site has full access to observe the process by which the
				statement is produced and a reasonable period of time to review the statement
				before the site is closed; and
							(ii)display at the site during regular business
				hours for the duration of the period during which provisional ballots are
				processed a paper copy of the statement prepared under clause (i).
							(E)Admission of
				certified tabulation observers
							(i)Certified
				tabulation observer definedIn this paragraph, a certified
				tabulation observer is an individual who is certified by an appropriate
				election official as authorized to carry out the responsibilities of a
				certified tabulation observer under this paragraph.
							(ii)SelectionIn
				determining which individuals to certify as tabulation observers and admit to a
				polling place or other location to serve as certified tabulation observers with
				respect to an election for Federal office, the election official shall give
				preference to individuals who are affiliated with a candidate in the election,
				except that—
								(I)the number of
				individuals admitted who are affiliated with the same candidate for Federal
				office may not exceed one; and
								(II)the maximum
				number of individuals who may be admitted shall equal the number of candidates
				in the election plus 3, or such greater number as may be authorized under State
				law.
								(iii)No effect on
				admission of other observersNothing in this subparagraph may be
				construed to limit or otherwise affect the authority of other individuals to
				enter and observe polling place operations under any other law, including
				international observers authorized under any treaty or observers of the Federal
				Government authorized under the Voting Rights Act of 1965.
							(F)No effect on
				other tabulation requirementsNothing in this Act may be
				construed to supersede any requirement that an election official at a polling
				place report vote totals to a central tabulation facility and address
				discrepancies the official finds in the aggregation of those totals with other
				vote
				totals.
						.
			(b)Effective
			 DateSection 301(d) of such Act (42 U.S.C. 15481(d)) is amended
			 by striking January 1, 2006 and inserting January 1, 2006
			 (or, in the case of the requirements of subsection (a)(7), shall meet such
			 requirements with respect to the first election for Federal office held after
			 the date of the enactment of the Poll Tape Transparency Act of 2012 and each
			 subsequent election for Federal office).
			
